UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4093

LUIS CARLOS PIEDRA,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Harrisonburg.
James H. Michael, Jr., Senior District Judge.
(CR-96-30036)

Submitted: June 30, 1997

Decided: July 21, 1997

Before HAMILTON and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John S. Hart, Jr., LEWIS, RUPLE, HART & TEMELES, Harrison-
burg, Virginia, for Appellant. Robert P. Crouch, Jr., United States
Attorney, Ray B. Fitzgerald, Jr., Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Luis Carlos Piedra pled guilty to one count of interstate theft of
freight, 18 U.S.C.A. § 659 (West 1976 & Supp. 1997). He appeals his
48-month sentence, alleging that the district court erred in departing
upward without giving him prior notice that it was contemplating a
departure on two of the three grounds on which the departure was
based, and erred in failing to explain the extent of the departure. We
vacate the sentence and remand for resentencing.

Piedra and five co-defendants broke into an Overnite Trucking
Company terminal that was under surveillance because of several
prior break-ins. His co-defendants brought two rental trucks into the
facility to carry away stolen merchandise and were loading electronic
equipment into one of the rental trucks when they were arrested. Pie-
dra was arrested the next day near the terminal with a key to the motel
room rented by one of his co-defendants and with burglary tools
including a lock-picking device.

After Piedra's guilty plea, the probation officer calculated that the
loss would have been over $800,000 had the theft been successful. He
also noted in the presentence report that an upward departure might
be warranted under United States Sentencing Commission, Guidelines
Manual, § 4A1.3, p.s. (Nov. 1996), because Piedra committed the
instant offense while he was on bond and awaiting trial in New Jersey
for being in possession of a rental truck containing stolen electronics
worth $100,000. See USSG § 4A1.3(e)(4).

At sentencing, there was no discussion of a possible departure until
the district court announced its intention to depart from the guideline
range of 24-30 months to a sentence of 48 months. As justification for
the departure, the district court listed (1) "the extremely competent,
capable organization of this offense," (2) the large amount of money

                    2
involved, and (3) the fact that Piedra was on bond for a similar
offense when he committed the instant offense.

A defendant must have reasonable prior notice of a possible depar-
ture and the specific grounds on which the departure may be based.
See Burns v. United States, 501 U.S. 129, 138 (1991). A departure
made without notice generally requires resentencing. See United
States v. Maddox, 48 F.3d 791, 799 (4th Cir. 1995).

Piedra had notice of a possible departure under USSG§ 4A1.3, but
no notice that the district court might depart on other grounds. In his
appeal brief, Piedra concedes that the district court could appropri-
ately depart pursuant to USSG § 4A1.3. He argues that the first two
grounds listed by the district court were invalid factors partly because
he had no notice that the court might rely on them to depart. A depar-
ture based on both valid and invalid grounds may be sustained if the
appeals court is convinced that the same sentence would have been
imposed had only the valid factor been considered and the departure
is reasonable. See Williams v. United States, 503 U.S. 193, 202-03
(1992). We find that, because the district court did not explain to what
extent the decision to depart was based on Piedra's understated crimi-
nal history and, moreover, did not state any justification for the extent
of the departure, see United States v. Gary, 18 F.3d 1123, 1131 (4th
Cir. 1994), resentencing is required. We do not decide whether a
departure was warranted on any of the grounds given by the district
court.

We therefore vacate the sentence and remand for resentencing. On
remand, the district court should give Piedra reasonable notice if it
intends to depart on grounds other than criminal history. If a departure
is made on any ground, the court should set forth its reasons for the
extent of the departure. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

VACATED AND REMANDED

                    3